Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 4 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a dispensing device according to the claim including a stirring means adapted to agitate the fluid within the fluid container.
The subject matter of the independent claims 8 and 18 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a ferromagnetic pill, the ferromagnetic pill received within an interior of the fluid container and a stirring means including a magnetic wheel positioned adjacent to the fluid container and adapted for rotation, the magnetic wheel in magnetic coupling with the ferromagnetic pill, wherein rotation of the magnetic wheel correspondingly rotates the ferromagnetic pill.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hall (US Patent No. 6,322,706) and Zenere (US Patent Publication No. 2015/0210012), are analogous because they disclose a stirring means adapted for agitating a fluid within a container.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754